DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 02/04/2022 is acknowledged.  Claims 1-3 have been amended.  Claims 4, 9, and 13 have been cancelled.  Claims 1-3, 5-8, 10-12, and 14-20 are pending in the application.  

Response to Arguments
Applicant’s amendments and arguments with respect to the Yokoyama reference have been fully considered and are persuasive. 
Applicant's arguments with respect to the Yokoi reference have been fully considered but they are not persuasive for the following reasons:
In response to Applicant's argument that “Yokoi does not disclose that the partition covers the first cylindrical portion in which the plurality of through holes are disposed”: This limitation is incorporated from original claim 3; respectfully, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, MPEP 2145 IV. Yokoi indeed does not teach its partition 82 covering the first cylindrical portion, but this is taught by Hori and Nishide. 
In response to Applicant's argument that “the weight cover 80 is fixed to the balance weight 70 with a bolt 86. Accordingly, the inner wall 82 of the weight cover 80 of Yokoi is not integrated with the balance weight 70”: Respectfully, “integrated” means “with two or more things combined in order to become more effective” (Cambridge Dictionary), it is a broad term that includes mechanical integration by bolting as in Yokoi, and moreover, in the 103 

Allowable Subject Matter
Claims 2 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 2-3, 5-6, 10, 14, and 17 are objected to because of the following informalities:  
In all of the above claims, “the through hole” should read “the plurality of through holes” for consistency with the amended language in claim 1.
Furthermore, claim 5 should read “wherein the plurality of through holes communicate with a plurality of holes in the partition.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 depend from cancelled claim 4. Examiner suggests cancelling these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi JP 2013-253535 (10/21/2020 IDS) in view of Hori et al. JP 2004-239099 (10/21/2020 IDS) and Nishide et al. JP 2007-205282 (10/21/2020 IDS).
Regarding claim 1, Yokoi discloses:
A compressor comprising: 
a motor 16 including a rotor 52 having a first end surface (upper end surface) and a second end surface (lower end surface); 
a balance weight 70 disposed on the first end surface or the second end surface; and 
a partition 82 disposed on the first end surface or the second end surface, the partition 82 being integrated with the balance weight 70 (mechanically integrated by bolting 86, see para. [0039] and Fig. 2), 

the rotor 52 including a first cylindrical portion (radially inward of partition wall 82) and a second cylindrical portion (radially outward of partition wall 82), the second cylindrical portion being located on an outer side with respect to the first cylindrical portion, 
the plurality of through holes 55c being disposed at the first cylindrical portion (radially inward of partition wall 82), 
the balance weight 70 being disposed on the second cylindrical portion (radially outward of partition wall 82), and 
the partition 82 dividing, from all of the plurality of through holes 55c, at least one of a front region located in front of a front edge of the balance weight 70 in a rotational direction of the rotor and a rear region located behind a rear edge of the balance weight 70 in the rotational direction of the rotor (see Figs. 2 and 3).

Yokoi is silent regarding:
the partition covering the first cylindrical portion at either the first end surface or the second end surface.
Hori teaches (see Fig. 5):
the partition 42a, 44 (portion 44 engaging shaft 33) covering the first cylindrical portion (radially inward of partition wall 42a) at either the first end surface or the second end surface.
And Nishide teaches that providing a pedestal portion 60 (analogous to portion 44 in Hori) that locks to the main shaft has the advantage that the centrifugal force acting on the balance weight is supported by the main shaft and the load on the rotor is reduced so as to suppress deformation of the rotor [0026].


Regarding claim 3, the combination of Yokoi, Hori, and Nishide teaches:
a partition wall (82 in Yokoi, 42a in Hori) provided at a periphery of the partition (44, Hori),
the partition 82 dividing both the front region and the rear region from the through hole 55c (see Yokoi Figs. 2 and 3), 
the partition wall 42a being as thick as the balance weight 41 (Hori Fig. 5).

Regarding claim 5, the combination of Yokoi, Hori, and Nishide as applied to claim 1 above is silent regarding:
wherein the through hole communicates with a hole in the partition. 
However, Nishide further teaches (see Fig. 3):
the partition 60 having holes 63, 64 (at locations approximately corresponding to the locations of through holes 55c in Yokoi).


Regarding claims 7-8 and 15-16, the combination of Yokoi, Hori, and Nishide teaches:
a cover 42b, 42c having a cylindrical shape, the cover being fixed to the balance weight 41 or the rotor, and the cover covering the balance weight (Hori Fig. 5). 
wherein the compressor is either a rotary compressor or a scroll compressor 1 (Yokoi). 

Claim 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi JP 2013-253535 in view of Hori et al. JP 2004-239099 and Nishide et al. JP 2007-205282 as applied to claims 1 and 3 above, and further in view of Miyake et al. JPH09-14165 (10/21/2020 IDS).
Regarding claims 6 and 14, the combination of Yokoi, Hori, and Nishide is silent regarding:
a porous member covering the through hole.
Miyake teaches (see Fig. 1):
a porous member 31 [0013] covering a through hole 39.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Yokoi, Hori, and Nishide with that of Miyake for the advantage of allowing the refrigerant gas to pass through while separating the lubricating oil 

Regarding claim 20, the combination of Yokoi, Hori, Nishide, and Miyake teaches:
a cover 42b, 42c having a cylindrical shape, the cover being fixed to the balance weight 41 or the rotor, and the cover covering the balance weight (Hori Fig. 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746
03/14/2022         

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Tuesday, March 15, 2022